788 N.W.2d 420 (2010)
Bobbi Sehy NIEWIANDOMSKI, Plaintiff-Appellee,
v.
Christopher P. SMITH, M.D., Healthcare Midwest Ent a/k/a Healthcare Midwest, P.C., and Midwest Ear Nose Throat Head and Neck Surgery Care, P.C., Defendants-Appellants.
Docket No. 140725. COA No. 293954.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the January 27, 2010 *421 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.